Title: To James Madison from Turell Tufts, 16 December 1802
From: Tufts, Turell
To: Madison, James


					
						Sir!
						Paramaribo Decr. 16. 1802
					
					Lately I recd. a Letter from Wm. P. Gardner Consul of the USA at Demarary informing me that 

he had heard that I had deceased, and that He had communicated that report as a fact to your 

Department.  So much folly is not often exhibited.  Public Agents more than any other People, should 

ascertain reports before they Circulate them.
					While I was visiting some Plantations with the view of recovering health, a Squadron arrived 

here from Holland Commanded by W. Bloys van Theslong with powers to accept the restoration of the 

Colony according to the Treaty of Peace.  This business was Completed on the 2nd. Decr.  The English 

troops embarked the same day, and on the     Governor Friderici was Suspended 

by proclamation of the Provisional Government; consisting of the Commodore and the two oldest 

Councillors, whom he had chosen for his Assistants.  Commissioners to supercede this Provisional 

Government are daily expected who will be empowered to arrange & regulate the affairs of the Colony 

as they may judge Proper.  In the mean time the Colony is placed under the Antient Laws, and revenues 

Collected in the same manner & rates as formerly.  At present Merchandize is admitted from foreign 

Vessells according to the want or policy of the moment.  I believe however that no article has been 

denied admittance from our Vessells, and Sugar as well as Melasses (no Cotton Coffee or Cocoa) is 

permitted to be taken away.
					I was too unwell to appear before the Government untill yesterday, the 14h. Decr., when in a 

Letter, I congratulated them on the return of Peace, and the restoration of the Colony; and said therein, 

"As Soon as it is convenient The President of the USA. would be pleased to be informed through me, of 

what will be the dispositions respecting our Commerce with this Colony".  I was received with much 

politeness and respect.  In regard to my Commission as Consul, they said it was well known to them 

that I had resided here in that Character, and that it was perfectly agreeable to them that I should 

continue therein.  My Letter is so formed that an answer ought to be given; if recd., Copies of both I will 

transmit by the first chance.
					Here is much rejoicing on account of the departure of the British, and they left us with much 

Chagrine.  While writing, the Mail Boat has arrived from Barbados.  Letters mention that a Vessell was 

dispatched from that place to recall the orders for delivering up this Colony, on account of some new 

difficulties with France, but having met the fleet at sea, returned to Barbados.  Had such orders been 

recd. here in season the consequences would have been unhappy.
					While I was sick, an American Vessell commanded by one De Lance, and owned in 

Charlestown So. C.— arrived here with Slaves from Africa.  The Commander of an English armed Brig. 

seized her, put all her men on Shore, except the Captain, and ordered her for Antigua as a prize to be 

libelled before the Admiralty there.  Information is just recd. that no Lawyer would undertake the 

business, as our prohibitory Laws could not be plead in their Courts, v’s our Vessells.  In my next I will 

give you more particular information v’s this Vessell.  A Vessell from Boston brings an account that a 

report of my decease was there circulated and so far believed that none of my friends wrote to me, but 

were preparing powers to be Sent here for the Settlement of my affairs.  This is vexatious.  I am Sir with 

great respect Your humble Servant
					
						Turell Tufts
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
